DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 6/8/2020 and 9/22/2021 have been acknowledged.
Status of Application
Claims 1, 3, 6-8, 10, and 13-14 are pending. Claims 2, 4-5, 9, and 11-12 have been cancelled. Claims 1, 3, 6-8, 10, and 13-14 have been amended. Claims 1 and 8 are the independent claims. This Final Office action is in response to the “Amendments and Remarks” received on 6/17/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/17/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2, 4-5, 9, and 11-12 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
However, the Office will attempt to address all remarks that remain relevant. Applicant remarks “Even assuming that an SL-coordinate system described by Zhang is the same as a Frenet coordinate system (a point which the Applicant does not concede) paragraphs [0048]-[0049] of Zhang merely teach that a vehicles position maybe represented in both Cartesian and Frenet coordinates and the position of objects may be represented in Frenet coordinates. Therefore, like Fendler, Zhang fails to teach, in the cited paragraphs or anywhere else "convert the location of each object from Cartesian coordinates to Frenet coordinates," as recited by claim 1” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fendler clearly discloses translating the state data and state variables from Cartesian to Frenet system. Further, Fendler discloses using sensors to measure the data, thus it remains the Office’s stance that Fendler discloses what is mapped and required. Zhang, was introduced to further teach that it is known to measure in Cartesian and convert to curved systems since Fendler did not explicitly state this feature. Therefore the Office respectfully disagrees.
Applicant remarks “Fendler appears to teach that position of objects included in the Frenet coordinate system is described in relation to the center of a lane. In contrast, claim 1 recites determine "a lateral distance between the centerline of the road and the object using the Frenet coordinates” and the Office respectfully disagrees. 
The Office is interpreting the centerline of the lane as a centerline for the road. The Office suggests that if this reasonable interpreting is not correct, perhaps amending the claims to better capture the intended subject matter. Therefore the Office respectfully disagrees.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 6-8, 10, and 13-14 are rejected under 35 USC 103 as being unpatentable over Fendler et al.  (United States Patent Publication 2021/0278225) in view of Zhang (United States Patent Publication 2020/0117207) and in further view of Nagaraja et al. (United States Patent Publication 2021/0114604).
With respect to Claim 1: While Fendler discloses “A system for representing objects in a surrounding environment of a vehicle using a Frenet coordinate system” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1]; 
“the system comprising:  a braking control system” [Fendler, ¶ 0002 and 0005];
“an acceleration control system” [Fendler, ¶ 0002 and 0005];
“a steering control system” [Fendler, ¶ 0002 and 0005];
“a memory” [Fendler, ¶ 0030]; 
“and an electronic processor in communication with the memory and configured to” [Fendler, ¶ 0030]; 
“receive, from one or more sensors, input regarding one or more objects in the surrounding environment” [Fendler, ¶ 0023 and Figure 1]; 
“the input including, for each of the one or more objects, a representation of a location of the object in Cartesian coordinates” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1]; 
“access a representation of a road on which the vehicle is traveling, the representation including a centerline of the road” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1];
“convert the location of each object from Cartesian coordinates to Frenet coordinates” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1]; 
“and store the location of each object in Frenet coordinates in the memory” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1];
“determine a lane that the vehicle is traveling in” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1]; 
“and for each object in the surrounding environment, determine a longitudinal distance between the vehicle and the object and a lateral distance between the centerline of the road” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1]; 
“and the object using the Frenet coordinates stored in the memory that represent the location of the object” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1]; 
“determine whether the object is in the way as the vehicle based on the lateral distance between the centerline of the road and the object” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1]; 
“and control motion of the vehicle using at least one selected from the group consisting of the braking control system, acceleration control system, and steering control system based on whether the object is in the same lane as the vehicle” [Fendler, ¶ 0002, 0005, 0023, 0040-0045, 0054 and Figure 1];
Fendler does not specifically state when the conversion step occurs or that the same lane is being determined, rather Fendler shows avoiding vehicles based on them being in the same lane.
Zhang, which is also a vehicle control system teaches “convert the location of each object from Cartesian coordinates to Frenet coordinates” [Zhang, ¶ 0025, 0037, and 0048-0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the invention of Fendler to not only include converting vehicle coordinates into Frenet systems for vehicle control as Fendler discloses but to also use sensors to measure Cartesian coordinates as taught by Zhang with a motivation of increasing safety by increasing computing speed, thus allowing for a more comfortable ride calculation [Zhang, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on converting coordinate systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Nagaraja, which is also lane control system that uses Frenet coordinates teaches “determine whether the object is in the same lane as the vehicle based on the lateral distance between the centerline of the road and the object” [Nagaraja, ¶ 0050-0052 and 0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nagaraja into the invention of Fendler to not only include converting vehicle coordinates into Frenet systems for vehicle control as Fendler discloses but to also determine vehicle position based on lane information as taught by Nagaraja with a motivation of increasing safety by using better information for lane changes [Nagaraja, ¶ 0086]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on converting coordinate systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: While Fendler discloses “The system according to Claim 1, wherein there are one or more sensors” [Fendler, ¶ 0023, 0040-0045, 0054 and Figure 1];
Fendler does not specifically state what sensors are being used.
Zhang, which is also a vehicle control system teaches “wherein the one or more sensors include at least one selected from the group consisting of a camera, an ultrasonic sensor, a radar sensor, and a lidar sensor” [Zhang, ¶ 0021-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the invention of Fendler to not only include converting vehicle coordinates into Frenet systems for vehicle control based on sensors as Fendler discloses but to also use sensors, such as LIDAR to measure Cartesian coordinates as taught by Zhang with a motivation of increasing safety by increasing computing speed, thus allowing for a more comfortable ride calculation [Zhang, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on converting coordinate systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 6: While Fendler discloses using sensors and data for vehicle control based on converted conversion systems;
Fendler does not specifically state using a server.
Zhang, which is also a vehicle control system teaches “The system according to Claim 1, wherein the system includes a remote server and the electronic processor is further configured to send, to the remote server, a request for the representation of the road on which the vehicle is traveling” [Zhang, ¶ 0020 and 0027-0030]; 
“the request including the location of the vehicle and a portion of the road, and in response to the request, receive, from the remote server, the representation of the road on which the vehicle is traveling” [Zhang, ¶ 0020 and 0027-0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the invention of Fendler to not only include converting vehicle coordinates into Frenet systems for vehicle control as Fendler discloses but to also use a server for communicating data as taught by Zhang with a motivation of creating a more robust system that can process data faster and distribute data better. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on converting coordinate systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 7: While Fendler discloses “The system according to Claim 1, wherein the electronic processor is further configured to determine a planned path of the vehicle for each object in the surrounding environment” [Fendler, ¶ 0040-0045, 0050,  0054 and 0056 and Figure 1];
“determine a longitudinal distance between the vehicle and the object and a lateral distance between the planned path and the object using the Frenet coordinates stored in the memory that represent the location of the object” [Fendler, ¶ 0040-0045, 0050,  0054 and 0056 and Figure 1]; 
“and for each object in the surrounding environment, determine whether the object will obstruct the vehicle as the vehicle moves along the planned path based on the vehicle and the lateral distance between the planned path and the object” [Fendler, ¶ 0040-0045, 0050,  0054 and 0056 and Figure 1];
Fendler does not specifically state when the vehicle width.
Zhang, which is also a vehicle control system teaches “on a width of the vehicle and the lateral distance between” [Zhang, ¶ 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the invention of Fendler to not only include converting vehicle coordinates into Frenet systems for vehicle control as Fendler discloses but to also use sensors, such as LIDAR which measure object size as taught by Zhang with a motivation of creating a more robust system that accounts for objects size and increasing computing speed [Zhang, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on converting coordinate systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 8, 10, and 13-14: all limitations have been examined with respect to the system in claims 1, 3, and 6-7. The method taught/disclosed in Claims 8, 10, and 13-14 can clearly perform on the system of claims 1, 3, and 6-7. Therefore Claims 8, 10, and 13-14 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669